554 So. 2d 1152 (1989)
Ex parte Lawrence Allen KAERCHER.
(Re Lawrence Allen Kaercher
v.
State of Alabama).
89-81.
Supreme Court of Alabama.
December 1, 1989.
Richard S. Jaffe of Jaffe, Burton & Digiorgio, Birmingham, for petitioner.
Don Siegelman, Atty. Gen., for respondent.
PER CURIAM.
The petition for writ of certiorari is denied.
In denying the petition for writ of certiorari, this Court does not wish to be understood as approving all the language, reasons, or statements of law in the Court of Criminal Appeals' opinion. Horsley v. Horsley, 291 Ala. 782, 280 So. 2d 155 (1973).
We particularly disapprove the statement in part II of the opinion, 554 So. 2d 1143 (Ala.Cr.App.1989), that "It was appellant's burden to show initially, at the hearing on the motion to suppress, that the seizure was not pursuant to a warrant." See, e.g., Ex parte Paschal, 365 So. 2d 681, 682 (Ala. 1978): "This objection placed upon the State the burden of showing either a warrant or one of the reasonable exceptions to a warrantless search."
WRIT DENIED.
HORNSBY, C.J., and MADDOX, ALMON, SHORES and ADAMS, JJ., concur.